           Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 1 of 7




 1   QUINN EMANUEL URQUHART &                  Colin H. Murray (SBN 159142)
     SULLIVAN, LLP                              colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)                 BAKER & McKENZIE LLP
      seanpak@quinnemanuel.com                 Two Embarcadero Center, 11th Floor
 3    Iman Lordgooei (SBN 251320)              San Francisco, CA 94111-3802
      imanlordgooei@quinnemanuel.com           Telephone: +1 415 576 3000
 4    50 California Street, 22nd Floor         Facsimile: +1 415 576 3099
      San Francisco, CA 94111
 5    Telephone: (415) 875-6600                Jay F. Utley (Pro Hac Vice)
      Facsimile: (415) 875-6700                 jay.utley@bakermckenzie.com
 6                                             Bart Rankin (Pro Hac Vice)
     JWC LEGAL                                  bart.rankin@bakermckenzie.com
 7    Jodie W. Cheng (SBN 292330)              Mackenzie M. Martin (Pro Hac Vice)
      jwcheng@jwc-legal.com                     mackenzie.martin@bakermckenzie.com
 8    One Market Street                        John G. Flaim (Pro Hac Vice)
      Spear Tower, 36th Floor                   john.flaim@bakermckenzie.com
 9    San Francisco, CA 94105                  Chaoxuan Liu (Pro Hac Vice)
      Telephone: (415) 293-8308                 charles.liu@bakermckenzie.com
10                                             Mark Ratway (Pro Hac Vice)
     Attorneys for Plaintiffs                   mark.ratway@bakermckenzie.com
11   Proofpoint, Inc. and Cloudmark LLC        BAKER & McKENZIE LLP
                                               1900 North Pearl Street, Suite 1500
12                                             Dallas, Texas 75201
                                               Telephone: +1 214 978 3000
13                                             Facsimile: +1 214 978 3099

14                                             Attorneys for Defendants
                                               Vade Secure, Incorporated; Vade Secure
15                                             SASU; and Olivier Lemarié
16
                                UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN FRANCISCO DIVISION
19

20 PROOFPOINT, INC.; CLOUDMARK LLC
                                               CASE NO. 3:19-cv-04238-MMC (RMI)
21               Plaintiffs,
22                                             JOINT STIPULATION AND [PROPOSED]
          v.                                   ORDER REGARDING NONPARTY
23                                             SUBPOENAS
24 VADE SECURE, INCORPORATED; VADE
   SECURE SASU; OLIVIER LEMARIÉ
25

26               Defendants.

27

28
              Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 2 of 7




 1           Plaintiffs Proofpoint, Inc. and Cloudmark LLC (collectively, “Proofpoint”) and Defendants

 2 Vade Secure, Incorporated and Vade Secure SASU (collectively, “Vade”) and Olivier Lemarié

 3 (“Lemarié”; collectively with “Vade,” “Defendants”) (collectively, with Proofpoint, the “Parties”),

 4 by and through their undersigned counsel, hereby request, subject to the approval of the Court, to

 5 the following procedure and timelines relating to the discovery of materials in this case from third

 6 parties GitHub, Inc. (“GitHub”), Docker, Inc. (“Docker”), Evernote Corp. (“Evernote”), and

 7 Amazon Web Services, Inc. (“AWS”) (collectively, the “Service Providers”), General Catalyst

 8 Group Management, LLC (“General Catalyst”), and Datto Corp. (“Datto”) (collectively, with the
 9 Service Providers, the “Non-Parties,” and any of the individually, a “Non-Party”).

10           WHEREAS, between February 18-20, 2020, Proofpoint served subpoenas on the Non-

11 Parties requesting production of documents and information responsive to various requests and

12 topics;

13           WHEREAS, Defendants and a majority of the Non-Parties have objected to the requests

14 for the production of documents and information and to depositions on the grounds that they seek

15 documents, information, and testimony that, inter alia, are not relevant, are duplicative, violate

16 privacy interests, including the Stored Communications Act, and/or are privileged (including

17 attorney-client privilege, work-product privilege, and common-interest privilege);

18           WHEREAS, on May 26, 2020, the Parties filed a Joint Discovery Statement RE: Nonparty

19 Subpoenas (Dkt. 167), in which Vade sought to quash the subpoenas to the Non-Parties, and, on

20 June 5, 2020, the Court held a hearing thereon;

21           WHEREAS, no Non-Party joined in Vade’s motion to quash, or has otherwise moved to

22 quash the subpoenas;

23           WHEREAS, Proofpoint’s subpoenas to the Service Providers request, inter alia, metadata,

24 documents, and other content associated with accounts registered to various email addresses,

25 including:

26            a)    olemarie@cloudmark.com,                      guillaume.sejourne@cloudmark.com,
                    gsejourne@cloudmark.com,                        guillaume.sejourne@bizanga.com,
27
                    aboussinet@cloudmark.com,                   alexandre.boussinet@cloudmark.com,
28
                                                  -1-              Case No. 3:19-cv-04238-MMC-RMI
                        JOINT STIPULATION AND [PROPOSED] ORDER REGARDING NONPARTY SUBPOENAS
             Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 3 of 7




 1                 xdelannoy@cloudmark.com, xavier.delannoy@cloudmark.com                (collectively,
                   “Cloudmark Email Addresses”);
 2
             b)    olivier.lemarie@gmail.com, olemarie@me.com, mario@overnetworks.com,
 3                 ol@overnetworks.com,      olemarie@overnetworks.com,        mario@lemarie.us,
 4                 guillaume.sejourne@gmail.com,                       alex.boussinet@gmail.com,
                   xavier.delannoy@gmail.com (collectively, “Personal Email Addresses”);
 5
             c)    mario@vadesecure.com,                           olemarie@vadesecure.com,
 6                 olivier.lemarie@vadesecure.com,       guillaume.sejourne@vadesecure.com,
                   gsejourne@vadesecure.com,                     guillaume@vadesecure.com,
 7                 sejourne@vadesecure.com,             alexandre.boussinet@vadesecure.com,
 8                 alex.boussinet@vadesecure.com,                aboussinet@vadesecure.com,
                   alexandre@vadesecure.com,                       boussinet@vadescure.com,
 9                 xavier.delannoy@vadesecure.com,               xdelannoy@vadesecure.com,
                   xavier@vadesecure.com, delannoy@vadesecure.com (collectively, “Vade Email
10                 Addresses”); and
11           d)    all other email addresses ending in “@vadesecure.com” and “@vaderetro.com”;
12          WHEREAS, subject to any of the Non-Parties’ (a) objections to Proofpoint’s subpoenas,
13 (b) rights, if any, to file a motion to quash, and/or (c) agreements with Proofpoint narrowing the

14 scope of the requests or regarding the timing of any collection or production, which the Parties

15 cannot waive, the Parties have further met and conferred regarding a procedure for the handling of

16 any production of non-content metadata alone (“Metadata”) or any documents and information

17 other than Metadata (“Other Documents and Information”) by the Non-Parties, as set forth below;

18          WHEREAS, for the avoidance of doubt, Metadata refers to account names and/or
19 registered email addresses, account and file creation dates, last accessed and deletion dates, IP

20 addresses used to access the accounts, and the like, but does not include other metadata that

21 contains user content, such as file names, subject lines, or folder or notebook names, and the like,

22 unless otherwise agreed to by the Parties.

23          WHEREAS, the Parties have further met and conferred to attempt to reach agreement to
24 avoid Court intervention and further briefing regarding Defendants’ objections under the Stored

25 Communications Act, relevance, or an asserted privilege, objections which Defendants do not

26 waive, and have agreed on the following proposed procedure for the handling of any documents

27 and information produced by the Non-Parties;

28
                                                 -2-              Case No. 3:19-cv-04238-MMC-RMI
                       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING NONPARTY SUBPOENAS
             Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 4 of 7




 1          WHEREAS, Proofpoint reserves the right to seek the collection and production of

 2 additional metadata and other documents and information from any accounts that may be relevant,

 3 and Defendants reserve all rights to object and do not waive any applicable privilege or objection

 4 to the discovery of such additional metadata and other documents and information.

 5          WHEREAS, Defendants have represented that they will not withhold any documents or

 6 information from production solely on the basis of an alleged privacy interest, and Proofpoint has

 7 agreed, therefore, that Defendants do not need to provide a log of documents withheld on the basis

 8 of an alleged privacy interest;
 9          WHEREAS, Defendants have represented that they are able to and will provide the

10 necessary written consents under the Stored Communications Act (18 U.S.C. § 2701 et seq.)

11 (“SCA”) to allow the Service Providers to make the productions referenced in ¶¶ 3-4, below;

12          NOW, THEREFORE, IT IS HEREBY ORDERED:

13          1.     Any non-content Metadata, but not Other Documents and Information, produced

14 by the Service Providers will be limited to Metadata for accounts registered to the Cloudmark

15 Email Addresses, Personal Email Addresses, and Vade Email Addresses, as defined above, and

16 will be produced by the Service Providers simultaneously to the Parties’ respective outside

17 counsel, as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” with Bates numbers;

18          2.     Any listing of Service Provider accounts registered to email addresses ending with

19 “@vadesecure.com” and “@vaderetro.com” produced by the Service Providers (“Account

20 Inventory”) will be limited to a list of account or user names and registered email addresses with

21 those domains, and will be produced by the Service Providers simultaneously to the Parties’

22 respective outside counsel, as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”

23 with Bates numbers;

24          3.     Any Other Documents and Information produced by the Service Providers

25 Evernote, AWS, and Docker will be limited to their respective accounts registered to

26 ol@overnetworks.com (Evernote and AWS) and guillaume.sejourne@gmail.com (Evernote and

27 Docker) for, and limited to, the respective time periods of and after January 1, 2004 (for the

28
                                                 -3-              Case No. 3:19-cv-04238-MMC-RMI
                       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING NONPARTY SUBPOENAS
             Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 5 of 7




 1 ol@overnetworks.com accounts) and September 1, 2008 (for the guillaume.sejourne@gmail.com

 2 accounts), and will be produced only to Defendants’ outside counsel, as “HIGHLY

 3 CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” with Bates numbers, and with such

 4 production, such Service Providers will inform Proofpoint’s outside counsel of the Bates numbers

 5 associated with said production (but without producing any Other Documents and Information to

 6 Proofpoint or Proofpoint’s outside counsel), and any production of Other Documents and

 7 Information to Proofpoint or Proofpoint’s outside counsel to be made only by Defendants’ outside

 8 counsel, unless otherwise agreed to by the Parties;
 9          4.      Any Other Documents and Information produced by the Service Provider GitHub

10 will be limited to documents and information that are not publicly available for accounts registered

11 to ol@overnetworks.com, guillaume.sejourne@gmail.com, alex.boussinet@gmail.com, and

12 xavier.delannoy@gmail.com for, and limited to, the respective time periods of and after January

13 1,    2004    (for   the   ol@overnetworks.com     accounts),   September     1,   2008   (for   the

14 guillaume.sejourne@gmail.com accounts), March 1, 2011 (for the alex.boussinet@gmail.com

15 accounts), and July 1, 2007 (for the xavier.delannoy@gmail.com accounts);

16          5.      to the extent that the Metadata or Account Inventory reveal additional Service

17 Provider accounts registered to or associated with the Cloudmark Email addresses, the Personal

18 Email Addresses, and/or the Vade Email Addresses, the Parties shall meet and confer within one

19 week of identification of said account(s) regarding said account(s), and to the extent it is agreed

20 by the Parties or ordered by the Court that content from said account(s) should be collected and

21 produced by Non-Parties, the handling of any such productions should follow the procedures

22 outlined herein, absent a showing of good cause;

23          6.      to the extent that any Cloudmark privileged documents or information are

24 produced, Defendants’ outside counsel shall immediately notify Proofpoint’s outside counsel and

25 return such documents or information to Proofpoint’s outside counsel, and Proofpoint shall retain

26 the right to claw back production of such documents and withhold them as privileged;

27

28
                                                  -4-              Case No. 3:19-cv-04238-MMC-RMI
                        JOINT STIPULATION AND [PROPOSED] ORDER REGARDING NONPARTY SUBPOENAS
             Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 6 of 7




 1          7.     Any Other Documents and Information produced by General Catalyst and Datto

 2 will be produced only to Defendants’ outside counsel, as “HIGHLY CONFIDENTIAL –

 3 ATTORNEYS’ EYES ONLY,” and with Bates numbers, and General Catalyst and Datto will

 4 inform Proofpoint’s outside counsel of the Bates numbers associated with said production (but

 5 without producing any Other Documents and Information to Proofpoint or Proofpoint’s outside

 6 counsel), and any production of Other Documents and Information to Proofpoint or Proofpoint’s

 7 outside counsel to be made only by Defendants’ outside counsel;

 8          8.     Defendants shall have two (2) weeks from the date of production to them by a Non-

 9 Party to review and produce the same to Proofpoint’s outside counsel in the litigation unless

10 otherwise agreed by the Parties or ordered by the Court;

11          9.     in the case of a production provided by mail or delivery (e.g., courier, FedEx, DHL,

12 etc.), the date of production is understood to be the date of the arrival at Defendants’ outside

13 counsel’s office specified to the applicable Non-Parties by Defendants;

14          10.    Defendants may withhold production of documents and information based on

15 relevance and/or a claim of privilege, and Proofpoint may challenge any such withholding based

16 on relevance or assertion of a claim of privilege, however, any such documents or information

17 withheld on the basis of a claim of privilege shall be identified on a log served no later than two

18 (2) weeks after the date of Defendants’ document production to Proofpoint;

19          11.    said log shall identify: a) all of the author(s), sender(s), and/or recipient(s), to the

20 extent such information exists, of said document or information; b) the Bates number(s) associated

21 with said document or information; c) the basis for the claim of privilege; and d) a description of

22 the nature of the documents or information in a manner that, without revealing information itself

23 privileged or protected, will enable other parties to assess the claim; but need not include

24 documents or communications authored following the filing of the Complaint in the first instance

25 and such documents and communications may be identified by category, rather than individually,

26 if appropriate; and

27

28
                                                   -5-              Case No. 3:19-cv-04238-MMC-RMI
                         JOINT STIPULATION AND [PROPOSED] ORDER REGARDING NONPARTY SUBPOENAS
             Case 3:19-cv-04238-MMC Document 188 Filed 06/19/20 Page 7 of 7




 1          12.     To the extent that any Party’s or Non-Party’s privileged documents or information

 2 are inadvertently produced as a part of the above procedure, that party shall retain the right to claw

 3 back production of such documents and withhold them as privileged consistent with Federal Rule

 4 of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502(b).

 5          IT IS SO ORDERED.

 6
                June 19, 2020
        Dated: _________________
 7                                               Hon. Robert M. Illman
 8                                               United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -6-              Case No. 3:19-cv-04238-MMC-RMI
                       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING NONPARTY SUBPOENAS
